Exhibit 10.25

 

AMENDMENT NO. 3

TO THE

BEARINGPOINT, INC. 401(k) PLAN

 

WHEREAS, BearingPoint, Inc. (the “Corporation”) sponsors and maintains the
BearingPoint, Inc. 401(k) Plan (the “Plan”); and

 

WHEREAS, pursuant to its authority under Section 16.1 of the Plan, the
Corporation desires to amend the Plan to make certain clarifying changes to the
Plan.

 

NOW, THEREFORE, the Plan is hereby amended as follows, effective as of the date
hereof unless otherwise specified herein.

 

1. Section 8.1(b), under “Participant Accounts and Investment Elections,” is
amended to read as follows (revisions are underlined):

 

(b) Investment Election. Each Participant shall make an investment election that
shall apply to the investment of contributions to be made on his behalf (other
than employer matching contributions made in the form of shares of Company
Stock, as described in Section 4.2) pursuant to Article 4 or 5 and any earnings
on such contributions. Such election shall specify that such contributions be
invested either (i) wholly in one of the funds maintained or employed by the
Trustee pursuant to subsection (a) or (ii) divided among such funds in multiples
established by the Committee from time to time. Separate investment elections
with respect to different types of contributions shall not be made. The Plan is
intended to be an “ERISA section 404(c) plan” as described in Department of
Labor Regulations section 2550.404c-1; therefore, the Committee shall follow the
Participant’s investment elections, in accordance with such Regulation. During
any period in which no direction as to the investment of a Participant’s account
is on file with the Committee, contributions made by him or on his behalf to the
Plan shall be invested in such manner as the Committee shall determine.

 

To the extent necessary to comply with federal securities laws and Company
policies regarding ownership of Company Stock as in effect from time to time,
the Committee shall prescribe rules limiting Participants’ rights to direct
investment of their Plan Accounts in the Company Stock Fund.

 

2. Section 8.3(b), under “Determination of Net Worth of Investment Funds,” is
amended to read as follows (revisions are underlined):

 

(b) Company Stock Fund. The value of the shares of Company Stock in the Company
Stock Fund on any Valuation Date shall be closing sales price of the Company
Stock as reflected on the consolidated tape of the principal exchange on which
such stock is traded on such date, or, if there are no sales on such date, the
closing sales price on the most recent trading day prior thereto.

 

3. Section 11.1, “Voting Shares of Company Stock,” is amended to read as follows
(revisions are underlined):

 

Section 11.1. Voting Shares of Company Stock. Each Participant (or Beneficiary)
shall be entitled to give voting instructions, in the time and manner prescribed
by the Trustee, with respect to the number of shares of Company Stock allocated
to his Account. The Trustee shall vote, in person or by proxy, such shares
according to the voting instructions of Participants (or Beneficiaries) which
have been timely submitted to the Trustee. To the extent permitted by law, the
Trustee shall vote



--------------------------------------------------------------------------------

the shares of Company Stock credited to Participants’ (or Beneficiaries’)
accounts with respect to which the Trustee does not timely receive voting
instructions and shares of Company Stock that are not allocated to Participants’
(or Beneficiaries’) accounts (if any), in the same proportion by which the
Trustee votes shares of Company Stock for which instructions are timely
received.

 

Written notice of any meeting of shareholders of the Company and a request for
voting instructions shall be given by the Trustee, at such time and in such
manner as the Trustee shall determine to each Participant (or Beneficiary)
entitled to give instructions for voting shares of Company Stock at such
meeting. The Committee shall establish and pay for a means by which such voting
instructions can expeditiously be delivered to the Trustee. All such individual
instructions shall be confidential and shall not be disclosed to any person,
including any Employer.

 

4. Sections 11.2(a) and (b), under “Tender Offers,” are amended to read as
follows (revisions are underlined):

 

Section 11.2. Tender Offers.

 

(a) Rights of Participants. In the event a tender offer is made generally to the
shareholders of the Company to transfer all or a portion of their shares of
Company Stock in return for valuable consideration, including, but not limited
to, offers regulated by section 14(d) of the Securities Exchange Act of 1934, as
amended, the Trustee shall respond to such tender offer in respect of shares of
Company Stock held by the Trustee in the Company Stock Fund in accordance with
instructions obtained from Participants (or Beneficiaries). Each Participant (or
Beneficiary) shall be entitled to instruct the Trustee regarding how to respond
to any such tender offer with respect to the number of shares of Company Stock
then allocated to his Account determined as of the immediately preceding record
date for ownership of Company Stock for stockholders entitled to tender. Each
Participant (or Beneficiary) who does not provide timely instructions to the
Trustee shall be presumed to have directed the Trustee not to tender shares of
Company Stock allocated to his Account. A Participant (or Beneficiary) shall not
be limited in the number of instructions to tender or withdraw from tender which
he can give, but a Participant (or Beneficiary) shall not have the right to give
instructions to tender or withdraw from tender after a reasonable time
established by the Trustee pursuant to subsection (c) below. [            ] The
Committee may direct the Trustee to make a special valuation of the Company
Stock Fund in connection with such tender or exchange offer. If, for any reason,
there are any shares of Company Stock held in the Company Stock Fund which are
not allocated to the accounts of Participants at the applicable time, the
Trustee shall respond to such tender or exchange offer with respect to such
unallocated shares by tendering or exchanging unallocated shares in the same
proportion as the allocated shares held under the Company Stock Fund for which
directions were received from Participants are tendered or exchanged, and by not
tendering or exchanging the balance of such unallocated shares, and the Trustee
shall have no discretion in such matter.

 

(b) Duties of the Company. Within a reasonable time after the commencement of a
tender offer, the Company shall cause the Trustee to provide to each Participant
or Beneficiary, as the case may be:

 

(i) the offer to purchase as distributed by the offeror to the shareholders of
the Company,

 

- 2 -



--------------------------------------------------------------------------------

(ii) a statement of the shares of Company Stock allocated to his Account, and

 

(iii) directions as to the means by which instructions with respect to the
tender offer can be given.

 

The Company shall establish and pay for a means by which instructions with
respect to a tender offer can expeditiously be delivered to the Trustee. All
such individual instructions shall be confidential and shall not be disclosed to
any person, including any Employer. The Company at its election may engage an
agent to receive such instructions and transmit them to the Trustee.

 

For purposes of allocating the proceeds of any sale or exchange pursuant to a
tender offer, the Trustee shall then treat as having been sold or exchanged from
each of the individual accounts of Participants (and Beneficiaries) who provided
timely directions to the Trustee under this Section that number of shares of
Company Stock (if any) subject to such directions and the proceeds of such sale
or exchange shall be allocated accordingly. Any proceeds from the sale or
exchange of shares of Company Stock credited to Participants’ (or
Beneficiaries’) Accounts shall be invested in a commingled fund maintained by
the Trustee designated to hold such amounts pending investment instructions from
the Participants (and Beneficiaries) or the Committee, as the case may be.

 

IN WITNESS WHEREOF, this Amendment has been executed on behalf of the
Corporation by the undersigned duly authorized officer or representative of the
Corporation.

 

       

BEARINGPOINT, INC.

Date: August 22, 2005

      By:   /s/    BRIAN DAVENPORT                    

Its:

  Brian Davenport, Global Human Resources

 

- 3 -